Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Status of claims
The amendment filed on 11/03/2021 is acknowledged. Claims 13-15 have been withdrawn. Claims 1-12 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s amendments and arguments filed on 11/03/3021 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. Applicant’s amendments have overcome the claim objections of claim 1 and of claim 2, 35 U.S.C. 102(a)(1) rejection of claims 1, 5, 7, 9, and 12 over Roth (US 2003/0165440 A1), and 35 U.S.C. 103(a) rejections of claims 1-3, 5, 7, 9, and 12 over Roth (US 2003/0165440 A1), of claims 1-7, 9, and 12 over Roth (US 2003/0165440 A1) and Belikov et al. (US 2007/0160958 A1), of claims 1-3, 5, 7, 9, 10, and 12 over Roth (US 2003/0165440 A1) and Widianti et al. (Effect of silver diamine fluoride application on fluoride concentration in saliva, 

New ground of rejections necessitated by Applicant’s amendment 
The amendments necessitate the following new ground of rejections. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 7, 9, and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cummings et al. (US 2004/0152034 A1).
Cummings et al. teach glasses and glass-ceramics dental prosthetics such as veneers (claim 2), formed or hardened outside the mouth prior to being adhered with adhesive including resin cement in place inside the mouth (paragraph 216, 221, and 222), being custom-fitted having a desired shape and morphology, comprising Al2O3 in crystal forms (paragraph 84-88, 92, and 103, and claim 1), antimicrobial (paragraph 196). Dental veneers taught by Cummings et al. is sized to cover a tooth and thus enough to cover dental caries on a tooth.
Cummings et al. are silent with regard to the ceramic substrate being compressible in the middle section. The term “compressible” is not defined and it is known that all materials can be compressed in certain degree under pressure and thus 
Cummings et al. do not specify the spherical cap and rectangular shapes of the wafer in claims 2 and 3.
This deficiency is cured by the rational that explicit motivation for an alternative design choice is not needed for an obviousness rejection to stand.
It is well settled that it is an obvious matter of design choice to change the general shape or size of a known element in the absence of a disclosed non-obvious advantage associated with the change. Gardner vs. TEC Systems Inc., 725 F.2d 1338, 1349-50 (Fed. Cir. 1984); In re Kuhle, 526 F.2d 553, 555 (CCPA 1975); In re Dailey, 357 F.2d 669, 672 (CCPA 1966). See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975) (use of claimed feature solves no stated problem and presents no unexpected result and “would be an obvious matter of design choice within the skill of the art”).

Claims 1-7, 9, and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cummings et al. (US 2004/0152034 A1) in view of Belikov et al. (US 2007/0160958 A1).
The teachings of Cummings et al. are discussed above and applied in the same manner.
Cummings et al. do not specify the thickness of the wafer in claim 4 and further comprising sapphire crystal in claim 6.
This deficiency is cured by Belikov et al. who teach the thickness of ceramic layer bond to tooth surface for tooth rejuvenation and hard tissue modification being 5-100 
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Cummings et al. and Belikov et al. to specify the ceramic layer bond to tooth surface taught by Cummings et al. having a thickness of being 5-100 μm and further comprising sapphire (crystal Al2O3). Ceramic layer bond to tooth surface taught by Cummings et al. having a thickness of being 5-100 μm and further comprising sapphire (crystal Al2O3)) was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. 

Claims 1-3, 5, 7, 9, 10, and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cummings et al. (US 2004/0152034 A1) in view of Jacobs et al. (US 2012/0175273 A1).
The teachings of Cummings et al. are discussed above and applied in the same manner. Cummings et al. also teaches the dental composition comprising fluoride releasing agent (paragraph 196), i.e., would also be on the inner surface of the substrate.
Cummings et al. do not specify the inner surface incorporates an effective amount of silver diamine fluoride in claim 10.
This deficiency is cured by Jacobs et al. who teach silver diamine fluoride being a fluoride source for toothpaste (abstract and paragraph 23).
. 
	
	
Claims 1-3, 5, 7, 9, 11, and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cummings et al. (US 2004/0152034 A1) in view of Marotta (US 2003/0044749 A1).
The teachings of Cummings et al. are discussed above and applied in the same manner.
Cummings et al. do not specify the wafer further comprising a radiopaque marker.
This deficiency is cured by Marotta who teaches radio-opaque markers have been used for determining the precise location and orientation of the proposed site of a prosthesis (abstract and paragraph 24).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Cummings et al. and Marotta to add radio-opaque markers on the ceramic layer bonding to tooth surface taught by Cummings et al. A radio-opaque markers being useful for determining the precise location and orientation of applied dental prosthesis was well known to a person of . 
	
	
Claims 1-9 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cummings et al. (US 2004/0152034 A1) in view of Yarovesky et al. (US 5,000,687).
The teachings of Cummings et al. are discussed above and applied in the same manner.
Cummings et al. do not specify the inner surface of dental composition being abraded in claim 8.
This deficiency is cured by Yarovesky et al. who teach exposed internal surfaces of the polishable material of a ceramic-like tooth veneer being polished (abstract and claims 41).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Cummings et al. and Yarovesky et al. to specify the internal surface of the ceramic layer bonding to tooth surface taught by Cummings et al. being polished. Polishing exposed internal surfaces of the polishable material of a ceramic-like tooth veneer was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. 
Response to Applicants’ arguments:
Applicant’s arguments, filed on 11/03/2021, have been fully considered but they are moot in view of new ground of rejections. However the examiner would like to address the following arguments to the extend they pertain to the new ground of rejections.

Applicants argue that the examiner does not provide reasoning with regard to the claimed feature of shape (claim 2 and 3) being obvious. 
However, this argument is not deemed persuasive. As stated in the 1st 103 rejection above and in the previous office action, it is well settled that it is an obvious matter of design choice to change the general shape or size of a known element in the absence of a disclosed non-obvious advantage associated with the change according to In re Kuhle, 526 F.2d 553, 555 (CCPA 1975) (use of claimed feature solves no stated problem and presents no unexpected result and “would be an obvious matter of design choice within the skill of the art”). Furthermore, both spherical cap (claim 2) and rectangle (claim 3) are claimed, and thus there is no criticality of either claimed shapes.
And in the case Ex parte AHUJA, the Board showed that explicit motivation for an alternative design choice is not needed for an obviousness rejection to stand.
Thus based on case law and MPEP 2144.04, specifically MPEP 2144.04.IV.A and B, by itself (mere change of size and shape) as legal precedent as source of supporting rationale.

Applicants argue that Belikov et al. teach liquid formulation in paragraph 177. 


Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed composition remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HONG YU/
Primary Examiner, Art Unit 1612